                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Keith Mustin,                                    Case No. 3:18 CV 2281

                               Plaintiff,         MEMORANDUM OPINION
                 -vs-                             AND ORDER

 Anthony Franklin, et al.,                        JUDGE JACK ZOUHARY

                               Defendants.



                                            INTRODUCTION

       Plaintiff pro se Keith Mustin, an inmate at Marion Correctional Institution (MCI), filed this

Complaint against Defendants MCI Aramark Director Anthony Franklin, MCI Aramark Manager

J. Chapman, American Correctional Associate Michelle Turner, MCI Health and Safety Coordinator

Steve Hartford, MCI Institutional Inspector R. D. Smith, MCI Deputy Warden of Operations

Mr. Melton, and MCI Warden Ms. Wainwright (collectively “Defendants”) (Doc. 1). Mustin alleges

he was injured while working his prison job in the food-service area and contends Defendants created

an unsafe work environment (id.). He seeks injunctive and monetary relief (id. at 8) and proceeds in

forma pauperis (Doc. 5).

                                            BACKGROUND

       Mustin alleges he was assigned to work in MCI’s food-service area in 2017 (Doc. 1 at 5). His

assignment entailed lifting and carrying 60- to 85-pound containers, as well as loading and unloading
heavy containers to and from a push cart (id. at 5–6). Mustin states he asked Chapman and Franklin

to assign another worker to assist with the lifting, but they refused (id. at 6). Mustin indicates he

injured his back, left wrist, and right knee (id.), but he does not explain how these injuries occurred.

He contends he submitted formal and informal grievances about his workplace problems to Turner,

Smith, Hartford, Wainwright, and Melton, but they also took no action (id. at 6–7).

                                          LEGAL STANDARD

       Under 28 U.S.C. § 1915(e)(2)(B)(ii), this Court must dismiss any in forma pauperis complaint

that fails to state a claim upon which relief may be granted. To pass this threshold, the complaint

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is plausible when the complaint contains “factual

content that allows the Court to draw the reasonable inference that the Defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must contain more

than “labels and conclusions” or a “formulaic recitation of the elements.” Twombly, 550 U.S. at 555.

Its “factual allegations must be enough to raise a right to relief above the speculative level.” Id.

       When conducting this analysis, this Court accepts as true “all the factual allegations in the

complaint” but not “legal conclusion[s] couched as . . . factual allegation[s].” Papasan v. Allain, 478

U.S. 265, 286 (1986). Although this Court construes pro se pleadings liberally, Boag v. MacDougall,

454 U.S. 364, 365 (1982), this leniency has limits, Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008). Despite less stringent pleading standards, a pro se plaintiff still must allege “more than bare

assertions of legal conclusions . . . to satisfy federal notice pleading requirements.” Id. This Court

need not “conjure up unpleaded facts to support conclusory allegations” in a pro se complaint. Id.

(citation omitted).




                                                   2
                                              ANALYSIS

       Mustin does not state which legal cause of action he is asserting. He states that Defendants

declined to hire other workers to help him lift heavy containers, and as a result of doing this work by

himself, he injured his back, left wrist, and right knee (Doc. 1 at 6). This Court liberally construes

these statements as an attempt to assert a deliberate indifference claim under the Eighth Amendment.

       The Eighth Amendment protects inmates from cruel and unusual punishments. It requires

prison officials to “take reasonable measures to guarantee” inmates’ safety. Farmer v. Brennan, 511

U.S. 825, 832 (1994) (citation omitted). It does not, however, prohibit the “routine discomfort” that

is “part of the penalty that criminal offenders pay for their offenses against society.” Hudson v.

McMillian, 503 U.S. 1, 25 (1992) (citation omitted).

       To state a claim for deliberate indifference under the Eighth Amendment, Mustin must meet

both an objective prong and a subjective prong. Farmer, 511 U.S. at 834. First, he must demonstrate,

objectively, that a “sufficiently serious” deprivation occurred. Id. (citation omitted). A deprivation’s

seriousness is measured by “contemporary standards of decency,” and only “extreme deprivations”

will suffice. Hudson, 503 U.S. at 8–9 (citation omitted). Second, he must show that, subjectively,

Defendants had a “sufficiently culpable state of mind,” amounting to “deliberate indifference” to his

health or safety. Farmer, 511 U.S. at 834 (citation omitted).

       For the objective prong, Mustin’s claim is “based on a failure to prevent harm,” so he must

show that his work assignment posed “a substantial risk of serious harm.” Id. Mustin states that he

injured his back, wrist, and knee, but he describes neither the seriousness of his injuries nor how they

occurred. He further does not allege that he was physically unable to perform the lifting work

assigned to him.     Demonstrating that his job required heavy lifting, without more, does not




                                                   3
demonstrate that his work assignment posed a substantial risk of serious harm. Thus, Mustin’s claim

fails under the objective prong.

       His claim also fails under the subjective prong. “[D]eliberate indifference entails something

more than mere negligence.” Id. at 835. “To show deliberate indifference to workplace safety,

prisoners must show that prison officials ‘knowingly compel[led them] to perform physical labor

which is beyond their strength, or which constitutes a danger to their lives or health, or which is

unduly painful.’” Jones v. Michigan, 698 F. Supp. 2d 905, 914 (E.D. Mich. 2010) (quoting Ray v.

Mabry, 556 F.2d 881, 882 (8th Cir. 1977)) (alteration in original). Even assuming Mustin was unable

to perform the work safely, which he does not allege, he further fails to allege that Defendants were

aware of his limitations. Mustin indicates he asked Franklin and Chapman “for more assistance,” but

he does not state what he told them or whether he made them aware of any substantial risk of serious

harm (Doc. 1 at 6). Mustin claims that Turner, Smith, Hartford, Wainwright, and Melton failed to

act after he filed grievances. But again, he does not describe what information he communicated to

these Defendants. And the denial of a grievance, alone, does not demonstrate deliberate indifference.

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). Thus, Mustin’s claim fails under the subjective

prong as well, and he fails to state an Eighth Amendment claim.

       To the extent Mustin alleges negligence claims under state tort law, this Court declines to

exercise supplemental jurisdiction over them. When “the district court has dismissed all claims over

which it has original jurisdiction,” it is appropriate to decline supplemental jurisdiction over

remaining state law claims. 28 U.S.C. § 1367(c)(3). See also United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966) (“[I]f the federal claims are dismissed before trial, . . . the state claims

should be dismissed as well.”).




                                                  4
                                           CONCLUSION

       This action is dismissed without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim upon which relief may be granted. This Court certifies that an appeal from this decision

could not be taken in good faith. 28 U.S.C. § 1915(a)(3). Mustin’s Motion for Appointment of

Counsel (Doc. 3) is denied as moot. In addition, Mustin filed a Supplement (Doc. 4) in which he

indicates Franklin’s employment at MCI was terminated and asks this Court to order Defendants to

provide an address to serve Franklin. That request is also denied as moot.

       IT IS SO ORDERED.



                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      March 29, 2019




                                                  5
